PER CURIAM:
Fox appeals an adverse summary judgment on his petition for trial de novo review of a decision of the Department of Revenue which declared him to be ineligible to apply for a driver license for a period of five years. The determination of Fox’s ineligibility for licensure followed his second conviction for driving while intoxicated and was based on § 302.060, RSMo 1986.
Fox was first convicted of driving while intoxicated on September 18, 1972. His second conviction occurred on January 20, 1987. He was then notified in March, 1987, that his privilege to operate a motor vehicle legally in Missouri had been denied for a period of five years as a result of his second conviction for driving while intoxicated.
Fox subsequently filed a petition seeking judicial review of the department’s decision. The trial court found that the department had correctly interpreted § 302.060 in denying Fox the right to seek a driver license for a period of five years. The court's order was entered May 5,1987, and this timely appeal followed.
On July 14, 1987, § 302.060 was revised to read as follows:
The director shall not issue any license hereunder:
[[Image here]]
(10) To any person who has been convicted twice within a five-year period of violating the laws of this state relating to driving while intoxicated, or who has been convicted of the crime of involuntary manslaughter while operating a motor vehicle in an intoxicated condition. The director shall not issue a license to such person for five years from the date such person was convicted for involuntary manslaughter while operating a motor vehicle in an intoxicated condition or for driving while intoxicated for the second time. Any person who has been denied a license for two convictions of driving while intoxicated prior to the effective date of this subdivision shall have their license issued, upon application, unless the two convictions occurred within a five-year period, in which case, no license shall be issued to the person for *894-896five years from the date of the second conviction;
Section 302.060, RSMo Supp.1987. The statute’s effective date was September 28, 1987.
As stated by this court in McGee v. Director of Revenue, 737 S.W.2d 781, 782 (Mo.App.1987), the retroactive effect of the revision is obvious. Here, there was a period of more than fourteen years separating Fox’s two convictions. Under the revised statute, therefore, the decision to deny him the right to apply for a license for five years cannot stand. The judgment is reversed and the cause remanded with directions for the circuit court to direct the department to rescind its previous decision.